                                          United States Bankruptcy Court
                                            Iowa - Northern
In re: Veronica   Novak                                                     Case No.
                                                                             Chapter   7
     Debtor(s)




                                  BUSINESS INCOME AND EXPENSES

                   Gross Monthly Income                                  454.00
                                                                        $__________
                   Business Expenses
                           Cost of goods sold                             __________
                           Advertising                                    19.25
                                                                          __________
                           Car and truck expenses                         __________
                           Fees                                           6.83
                                                                          __________
                           Depreciation                                   __________
                           Employee benefits                              __________
                           Insurance                                      __________
                           Interest                                       __________
                           Legal and professional                         27.25
                                                                          __________
                           Office expense                                 __________
                           Pension and profit sharing                     __________
                           Rent                                           __________
                           Other leases                                   __________
                           Repairs                                        __________
                           Maintenance                                    __________
                           Supplies                                       115.75
                                                                          __________
                           Taxes and licenses                             __________
                           Travel, meals, etc                             __________
                           Utilities                                      __________
                           Other ___________________
                                 Client Development & Marketing Gifts     592.92
                                                                          __________
                           ________________________
                           Postage and Shipping                           5.92

                           ________________________

                   Total Expenses                                        767.92
                                                                        $__________

                   Net Monthly Income                                    -313.92
                                                                        $__________
